We are now asked to modify and affirm the decree of the trial court. Hugh Monte, through counsel, has disclaimed all interest or right in the partnership and both parties, by respective counsel, agree that the amount due Miss Regis Monte is $3,777.72, as stated by the Clayton audit.
Accordingly, the judgment of reversal is set aside and the decree of the lower court is so modified that appellee have and recover of appellant the stated sum.
This being an accounting between partners and no special equities appearing to avert application of the general rule, interest on said sum will only be due from the date (May 1, 1945) of the rendition of the final decree (Lunsford v. Shannon, 221 Ala. 207, 128 So. 215) and it is so ordered.
On request of the parties, therefore, the rehearing is granted and the original decree is thus modified and affirmed.
Let the appellant pay the costs of the appeal as well as in the lower court.
Rehearing granted.
Modified and affirmed.
GARDNER, C. J., and BROWN, LIVINGSTON and SIMPSON, JJ., concur. *Page 96